 

--------------------------------------------------------------------------------

EXHIBIT 10(y)

 

CLECO CORPORATION
RESIGNATION, AGREEMENT AND GENERAL RELEASE

 

          THIS RESIGNATION, AGREEMENT AND GENERAL RELEASE (the "Agreement") is
made effective as of November 13, 2002 (the "Effective Date") between Cleco
Corporation and each of its subsidiaries and affiliates, (the "Company") and
Darrell J. Dubroc ("Employee").
 

          1.  Resignation by Employee.  Effective as of December 4, 2002,
Employee hereby voluntarily resigns as an employee and officer of the Company
(the "Resignation Date").  Prior to such date, employee shall be deemed on a
paid leave of absence from the Effective Date through December 4, 2002.
 

          2.  Contractual and Other Payments Upon Separation.  Set forth below
are the payments and benefits to which the Company and Employee agree that
Employee is entitled following his separation from employment under his existing
contractual agreements with the Company.  All such payments shall be reduced by
applicable federal, state or local taxes required to be withheld.
 

 

          2.1.  Executive Employment Agreement.  The Company and Employee agree
that Employee shall be entitled to the following termination payments and
benefits in full satisfaction of the obligations of the Company with respect to
a Constructive Termination of Employee as set forth in the Executive Employment
Agreement between the Company and Employee, effective as of July 28, 2000 (the
"Employment Agreement"), and Section 3.4 thereof, provided Employee is not in
breach of any post-termination obligation of such agreement:
 

 

a.

Employee acknowledges receipt of the amount described in Section 3.1a of the
Employment Agreement.
 

 

b.

Employee shall be entitled to a termination payment totaling $260,000.00, in
full satisfaction of the amount described in Section 3.1b of the Employment
Agreement, payable in two equal installments of $130,000.00, with the first
installment to be paid within thirty (30) days of the Resignation Date and the
second installment to be paid six months thereafter.
 

 

c.

Employee is entitled to the benefits described in Section 3.1.e of the
Employment Agreement, relating to relocation assistance.
 

 

d.

Employee is entitled to the benefit described in Section 3.1.f. of the
Employment Agreement, providing for the payment of premiums under the Company's
group medical plan, subject to the terms and conditions set forth therein.
 

 

--------------------------------------------------------------------------------

 

 

e.

Employee is entitled to the benefit described in Section 3.1.g. of the
Employment Agreement, providing for full vesting for purposes of any service
requirement imposed under the Supplemental Executive Retirement Plan maintained
by Cleco Utility Group, Inc. (or its successor).
 

 

          2.2.  2000 Long-Term Incentive Compensation Plan - Restricted Stock
Awards.  Under the Company's 2000 Long-Term Incentive Compensation Plan,
effective as of January 1, 2000 (the "2000 LTIP"), Employee has outstanding
Restricted Stock Awards for the three-year Performance Cycles beginning in 2000,
2001 and 2002.  The Company and Employee agree that the restrictions applicable
to the awards of Restricted Shares and the maximum amount of Opportunity Shares
relating to such Performance Cycle lapse in proportion to the number of days
elapsed in the Performance Cycle from the first date of the Performance Cycle to
December 21, 2002.  Consequently, with respect to the 2000 Performance Cycle,
restrictions will lapse on 5,510 Restricted Shares and 5,510 Opportunity
Shares.  With respect to the 2001 Performance Cycle, restrictions will lapse on
3,336 Restricted Shares and 3,336 Opportunity Shares.  With respect to the 2002
Performance Cycle, restrictions will lapse on 2,150 Restricted Shares and 2,150
Opportunity Shares.  All other Restricted Shares and Opportunity Shares subject
to any outstanding Restricted Stock Awards shall be canceled and forfeited to
the Company, and Employee shall have no further right to such forfeited
Restricted Shares or Opportunity Shares.  
 

 

          Employee will be entitled to payment of an income tax adjustment
amount pursuant to Section 12.4 of the 2000 LTIP.  For purposes of this
calculation, the value of the shares will be determined based on the closing
sales price of the Company's common stock as reported by the New York Stock
Exchange on the Resignation Date.  The income tax adjustment amount shall be
withheld by the Company and remitted in full to federal and state tax
authorities for the benefit of Employee.  The terms "Restricted Shares,"
"Opportunity Shares" and "Performance Cycles" shall have the meanings set forth
in the 2000 LTIP.
 

 

          2.3.  Retirement Benefits.  Employee shall be entitled to a maximum
benefit under the Supplemental Executive Retirement Plan and the defined benefit
pension plan maintained by the Company (the "Retirement Plans"), in an aggregate
amount determined as $9,714.75 per month for payments commencing at age 55, or
$12,297.15 per month for payments commencing at age 65, based on payment in the
form of a joint and 100% survivor benefit for Employee and his spouse, subject
to offset and other terms and conditions provided therein.
 

 

          2.4.  Annual Incentive Compensation Plan.  Employee acknowledges that
he has received all compensation he is entitled to under the terms and
conditions of the Annual Incentive Compensation Plan maintained by the Company
and that no additional payments are due with respect to services performed
during calendar year 2002.  
 

 

          2.5.  Other Benefits.  Notwithstanding the foregoing and except as
expressly provided herein, this Agreement does not affect or restrict in any
manner Employee's
 

2

--------------------------------------------------------------------------------

 

  benefits under the employee benefit plans generally maintained for the benefit
of all of the employees of the Company, in effect as of the Resignation Date.  

          2.6.  Extinguishment.  Employee acknowledges that payment of the
foregoing amounts extinguishes the obligations of the Company under the
Employment Agreement, restricted stock awards under the 2000 LTIP, the SERP, and
the Annual Incentive Compensation Plan, in their entirety.
 

          3.  Additional Consideration.  In consideration for Employee's
execution of and compliance with this Agreement, the Company shall provide the
additional consideration set forth in this Section 3.  Employee acknowledges and
agrees that the additional consideration provided herein is not otherwise due or
owing to Employee under any agreement (whether oral or written) with the Company
or any Company plan, policy or practice, and that the additional consideration
would not be made or owing absent his execution of this Agreement and the
fulfillment of the obligations contained herein.
 

          Payment of the additional consideration provided herein is subject to
the binding execution by Employee of the Waiver and Release in the form attached
hereto as Exhibit A, which shall be executed by Employee and delivered to the
Company on or before December 21, 2002 (the "Effective Date").  All payments
described below shall be reduced by applicable federal, state or local taxes
required to be withheld.
 

 

          3.1  Additional Payment - Base.  The Company shall provide to Employee
an amount equal to his base pay for a period of six months, in an amount equal
to $130,000.00, payable in the form of a single-sum not later than thirty (30)
days following the Effective Date.
 

 

          3.2.  Additional Payment - Target Bonus.  The Company shall provide to
Employee an amount equal to his target annual incentive payment for the year
2002, in the amount of $130,000.00, payable in two equal installments of
$65,000.00, with the first installment to be paid within thirty (30) days
following the Effective Date and the second installment to be paid six months
thereafter.
 

 

          3.3.  Additional Payment - Outplacement Assistance.  The Company shall
provide a payment of $20,000.00, in lieu of any outplacement assistance, payable
within thirty (30) days following the Effective Date.
 

 

          3.4  Substitute Option Payment.   In lieu of any form of stock option
or other form of compensation due to Employee with respect to stock options
granted under the terms of the Company's 1990 Long-Term Incentive Compensation
Plan and the 2000 Long-Term Incentive Compensation Plan, the Company agrees to
pay to Employee a single-sum payment within thirty (30) days following the
Effective Date, in an amount equal to $142,788, which is the Black Scholes value
of the nonqualified options granted to Employee under such plans, determined as
if the exercise period of such options expired five years from Employee's
Resignation Date.  Such payment shall constitute full

3

--------------------------------------------------------------------------------

 

  and complete satisfaction of any and all of the Company's obligations with
respect to the options granted such plans and the related option agreements.
   

          3.5  Relocation Payment.  In lieu of any amount payable to Employee
under section 3.1e of Employment Agreement, the Company shall pay to Employee
the amount of $100,000.00 in the form of a single-sum payment, not later than
thirty (30) days following the Effective Date.
 

          4.  Indemnification Arrangement. The Company agrees to enter into a
separate indemnification arrangement with Employee to provide indemnification
against expenses (including reasonable fees and expenses of counsel) and
liabilities (including judgments, fines, excise taxes, penalties and amounts
paid in settlement), to the extent permitted by law, incurred by Employee in
connection with actual or threatened litigation or in connection with any
administrative agency claim, charge or complaint in which Employee is a party or
potential party by reason of his employment with the Company.  Such agreement to
include the advancement of expenses, provided the Employee agrees to repay such
expenses if, it is finally adjudicated that Employee is not entitled to such
expenses.
 

          5.  Confidentiality; Noncompetition.  Employee acknowledges that he is
subject to and bound by covenants concerning the use of the Company's
confidential information and the nonsolicitation of the Company's employees,
each contained in the Employment Agreement and that such proscriptions shall
survive his resignation of employment with the Company in accordance with their
initial terms.
 

          6.  Nondisparagement.  As a material inducement to the Company to
enter into this Agreement, Employee agrees that he will not:
 

 

a.

Publicly criticize or disparage the Company, or privately criticize or disparage
the Company in a manner intended or reasonably calculated to result in public
embarrassment to, or injury to the reputation of, the Company in any community
in which the Company is engaged in business;
 

 

b.

Directly or indirectly, acting alone or acting in concert with others, institute
or prosecute, or assist any person in any manner in instituting or prosecuting,
any legal proceedings of any nature against the Company, subject, however, with
respect to any legal action relating to Employee's employment, to the execution
by Employee of the attached Waiver and Release;
 

 

c.

Damage the property of the Company or otherwise engage in any misconduct which
is injurious to the business or reputation of the Company; or
 

 

d.

Take any other action, or assist any person in taking any other action, that is
adverse to the interests of the Company or inconsistent with fostering the
goodwill of the Company; provided, however, that Employee will not be in breach
of the covenant contained in subsection b herein solely by reason of his
testimony which is compelled by process of law.
 

4

--------------------------------------------------------------------------------

 

          The Company agrees that it will not publicly or privately criticize or
disparage Employee in a manner intended or reasonably calculated to result in
embarrassment to, or injury to the reputation of, Employee in the community, or
to result in a detrimental impact on Employee's ability to obtain future
employment.
 

          7.  Waiver and Release.  In consideration of the payment of the
amounts set forth in Section 3 hereof, the adequacy of which is hereby
acknowledged, Employee agrees to execute a Waiver and Release in the form of
Exhibit A hereto, the terms of which are incorporated herein by this reference.
 

          8.  Representations by Employee.  By execution of this Agreement,
Employee hereby represents that no claim, charge, complaint or action by
Employee against the Company exists in any forum or form.  In the event of any
such claim, charge, complaint or action has been filed, Employee shall not be
entitled to recover any monies or other relief therefrom.
 

          9.  Representations by the Company.  By execution of this Agreement,
the Company hereby represents, that no claim, charge, complaint or action by it
against Employee exists in any forum or form.  In the event that any such claim,
charge, complaint or action has been filed, the Company shall not be entitled to
recover any monies or other relief therefrom.
 

          10.  No Participation in Claims.  Employee waives any right to in any
way voluntarily assist any individual or entity in commencing or prosecuting any
action or proceeding including, but not limited to, any administrative claims,
charges or complaints and/or any lawsuit against the Company or to in any way
voluntarily participate or cooperate in any such action or proceeding, except as
such waiver is prohibited by law.
 

          11.  Assistance and Cooperation.  Employee agrees he will furnish such
information and proper assistance as may be reasonably necessary in connection
with any administrative agency claim, charge or complaint and/or any litigation
in which the Company is then or may become involved.  The Company shall pay
Employee's direct expenses incurred hereunder.  If Employee's assistance
requires substantial time or is likely to result in Employee's material loss of
income, Company agrees to compensate Employee for time expended hereunder, at
such rate as may reasonably be agreed to by the parties.
 

          12.  Nonassignability.  Neither this Agreement nor any right or
interest hereunder shall be subject, in any manner, to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance or charge, whether voluntary or
involuntary, by operation of law or otherwise, any attempt at such shall be
void; and further provided, that any such benefit shall not in any way be
subject to the debts, contract, liabilities, engagements or torts of Employee,
nor shall it be subject to attachment or legal process for or against
Employee.  Notwithstanding the foregoing, in the event of the Employee's death
prior to the payment of all cash or other consideration properly due hereunder,
such cash and consideration will be paid to Employee's estate.
 

          13.  Amendment to Agreement.  This Agreement may not be modified or
amended except by an instrument in writing signed by the parties hereto.
 

5

--------------------------------------------------------------------------------

 

          14.  Waiver.  No term or condition of this Agreement shall be deemed
to have been waived nor shall there be an estoppel against the enforcement of
any provision of this agreement, except by written instrument of the party
charged with such waiver or estoppel.
 

          15.  Notices.  All notices or communications hereunder shall be in
writing, addressed as follows:
 

   

To the Company:

To the Employee:

           

Cleco Corporation
2030 Donahue Ferry Road
P. O. Box 5000
Pineville, Louisiana 71361-5000
Attention: Catherine C. Powell

 

Darrell J. Dubroc
1929 Hwy 1
Marksville, Louisiana 71351

All such notices shall be conclusively deemed to be received and shall be
effective, (a) if sent by hand delivery, upon receipt, (b) if sent by telecopy
or facsimile transmission, upon confirmation of receipt by the sender of such
transmission or (c) if sent by registered or certified mail, on the fifth day on
which such notice is mailed.
 

          16.  Source of Payments.  All cash payments provided in this Agreement
will be paid from the general funds of the Company.  Employee's status with
respect to amounts owed under this Agreement will be that of a general unsecured
creditor of the Company, and Employee will have no right, title, or interest
whatsoever in or to any investments which the Company may make to aid the
Company in meeting its obligations hereunder.  
 

          Nothing contained in this Agreement, and no action taken pursuant to
this provision, will create or be construed to create a trust of any kind or a
fiduciary relationship between the Company and Employee or any other
person.  The Company in its sole discretion may retain as owner and for its own
benefit insurance on the life of Employee, in such amounts and in such forms
consistent with the policies on the life of Employee held by the Company as of
the Resignation Date.  Such life insurance policies may be held by the Company
in connection with the liabilities assumed by the Company pursuant to this
Agreement, but shall not be deemed to be held under any trust for the benefit of
Employee, any beneficiary of the Employee or his estate, or to be security for
the performance of the obligations of the Company but shall be, and remain, a
general, unpledged and unrestricted asset of the Company.  Neither Employee nor
his beneficiaries or estate shall have any right or interest in or to any
proceeds of such policies.
 

          17.  Tax Withholding.  The Company may withhold from any benefits
payable under this Agreement all federal, state, city or other income or
employment taxes that may be required pursuant to any law or governmental
regulation or ruling.
 

          18.  Severability.  If any provision of this Agreement is held to be
invalid, illegal, or unenforceable, in whole or in part, such invalidity will
not affect any otherwise valid provision, and all other valid provisions will
remain in full force and effect.
 

6

--------------------------------------------------------------------------------

 

          19.  Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, and all of which
together will constitute one document.
 

          20.  Titles.  The titles and headings preceding the text of the
paragraphs and subparagraphs of this Agreement have been inserted solely for
convenience of reference and do not constitute a part of this Agreement or
affect its meaning, interpretation or effect.
 

          21.  Governing Law.  This Agreement will be construed and enforced in
accordance with the internal laws of the State of Louisiana applicable to
contracts made to be performed wholly within such state.
 

          22.  Breach of Covenants.  Subject to the limitations set forth in
Exhibit A hereto, Employee agrees that the breach of any covenant in this
Agreement shall constitute a material breach of this Agreement and shall relieve
the Company of any further obligations under Section 2 hereof, in addition to
any other legal or equitable remedy available to the Company.
 

          23.  Nonadmission of Wrongdoing.  Employee and the Company agree that
neither this Agreement, Exhibit A hereto, nor the furnishing of the
consideration set forth herein shall be deemed or construed at any time for any
purpose as an admission by the Company or the Employee, as the case may be, of
any liability or unlawful conduct of any kind.
 

          24.  Entire Agreement.  This Agreement sets forth the entire agreement
between the parties hereto and, except as expressly set forth herein, fully
supersedes any prior agreements or understandings between the parties, whether
orally or in writing.  Employee acknowledges that he has not relied upon any
representations, promises or agreements of any kind made to him in connection
with the execution of this Agreement, including Exhibit A hereto, except as set
forth herein.
 

          25.  Acknowledgements.  Employee acknowledges that this Agreement was
first furnished to him on or about November 13, 2002, and that he has been
provided at least 21 days to consider this Agreement, and that he has consulted
with counsel regarding the terms of this Agreement, including the Waiver and
Release.
 

          THIS AGREEMENT is executed in multiple counterparts as of the dates
set forth below, each of which shall be deemed an original, to be effective as
of the Resignation Date designated above.
 

CLECO CORPORATION



EMPLOYEE

By:

                                                        

By:

                                                        

     

     Darrell J. Dubroc



Its:

                                                        

Date:

                                                        


Date:


                                                        

   



7

--------------------------------------------------------------------------------

Dated:  November 13, 2002

EXHIBIT A

WAIVER AND RELEASE

                    In exchange for the consideration offered under Section 3 of
the Resignation, Agreement and General Release between me and Cleco Corporation
and each of its subsidiaries and affiliates (collectively, the "Company"), dated
November 13, 2002 (the "Agreement"), I hereby waive all of my claims and release
the Company, including each of their directors and officers, employees and
agents, and employee benefit plans and the fiduciaries and agents of said plans
(collectively referred to as the "Corporate Group"), from any and all claims,
demands, actions, liabilities and damages.  All payments under Section 3 of the
Agreement are voluntary on the part of the Company and are not required by any
legal obligation of the Company, other than the Agreement itself.

                    I understand that signing this Waiver and Release is an
important legal act.  I acknowledge that I have been advised to consult an
attorney before signing this Waiver and Release and/or the Agreement and that I
have done so or I have determined that such consultation is not necessary.  I
understand that I have 21 calendar days after the date shown above or until
December 21, 2002, whichever is later, to consider whether to sign this Waiver
and Release and return it to the Company (or its designee) by facsimile, by
first class mail or by hand delivery and that if I execute this Waiver and
Release before the expiration of such period, I will be deemed to have waived
the balance of the period.  I also understand that if the terms of my severance
are modified, such modification shall not alter the dates on which this Waiver
and Release must be executed and delivered by me to the Company.

                    In exchange for the consideration offered to me by the
Company pursuant to Section 3 of the Agreement, the sufficiency of which is
hereby acknowledged, I agree not to sue or file any suits or claims of
discrimination, or any other claim or action in any court regarding or relating
in any way to the Company, and I knowingly and voluntarily waive all claims and
release the Corporate Group from any and all claims, demands, actions,
liabilities and damages, whether known or unknown, arising out of or relating in
any way to the Company, except with respect to a breach under the Agreement and
such rights or claims as may arise after the date of this Waiver and Release is
executed.  This Waiver and Release releases any and all claims and causes of
action, including, but not limited to, claims under: Title VII of the Civil
Rights Act of 1964, as amended, the Age Discrimination in Employment Act of
1967, as amended, the Civil Rights Act of 1866, as amended, the Civil Rights Act
of 1991, as amended, the Americans with Disabilities Act of 1990, as amended,
the Older Workers Benefit Protection Act of 1990, as amended, the Employee
Retirement Income Security Act of 1974, as amended, the Family and Medical Leave
Act of 1993, as amended, and any claims of contract, tort, defamation, slander,
wrongful termination or other claims or any other state or federal statutory or
common law.

                    Should any of the provisions set forth in this Waiver and
Release be determined to be invalid by a court or other tribunal of competent
jurisdiction, it is agreed that such determination shall not affect the
enforceability of other provisions of this Waiver and Release.

8

--------------------------------------------------------------------------------

                    I acknowledge that this Waiver and Release and the Agreement
set forth the entire understanding and agreement between me and the Company or
any other member of the Corporate Group concerning the subject matter of this
Waiver and Release and supersede my prior or contemporaneous oral and/or written
agreements or representations, if any, between me and the Company or any other
member of the Corporate Group.

                    I acknowledge that I have read this Waiver and Release, have
had an opportunity to ask questions and have it explained to me, and that I
understand that this Waiver and Release will have the effect of knowingly and
voluntarily waiving any action I might pursue, including breach of contract,
personal injury, retaliation, discrimination on the basis of race, age, sex,
national origin or disability and any other claims arising prior to the date
hereof.

                    I further agree that in the event of my material breach of
this Waiver and Release, the Company shall be entitled to any legal or equitable
remedy that may be permitted by law.

                    By execution of this document, I do not waive or release or
otherwise relinquish any legal rights I may have which are attributable to or
arise out of acts, omissions or events of the Company or any other member of the
Corporate Group which occur after the date of execution of this Waiver and
Release.

           I understand that for a period of seven calendar days following the
execution of this Waiver and Release (the "Waiver Revocation Period"), I may
revoke my acceptance of the offer by delivering a written statement to the
Company by hand or by registered mail, addressed to the address for the Company
specified in the Agreement, in which case the Waiver and Release will not become
effective.  In the event I revoke my acceptance of this offer, the Company shall
have no obligation to provide me the consideration offered under Section 3 of
the Agreement and I will return any payments I may have received in accordance
with Section 3.  I understand that failure to revoke my acceptance of the offer
within the seven-calendar-day Waiver Revocation Period will result in this
Waiver and Release being permanent and irrevocable.

 

 

                                                   

 

Darrell J. Dubroc

 

                                                   

 

Date



9

--------------------------------------------------------------------------------

